Mercure, J.E, Rose, Lahtinen and Kane, JJ., concur.
Ordered that the order entered March 7, 2003 is modified, on the facts, without costs, by deleting that portion thereof as directs that plaintiff will receive the first $5,000 with the remaining proceeds to be divided equally upon the sale of the marital residence; matter remitted to the Supreme Court for further proceedings not inconsistent with this Court’s decision; and, as so modified, affirmed. Ordered that the order entered July 10, 2003 is affirmed, without costs.